Citation Nr: 0736337	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  01-04 352A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to waiver of the recovery of a loan guaranty 
indebtedness in the calculated amount of $11,971.75, plus 
interest.



WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from July 1971 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in St. Petersburg, 
Florida.  The case has been received from the Atlanta, 
Georgia, RO.  In February 2002, the veteran testified at a 
Travel Board hearing.  In July 2002, the Board remanded this 
case.  

Thereafter, the veteran requested another Board hearing.  In 
August 2005, the Board remanded this case for the veteran to 
be afforded such a hearing.  The hearing was conducted by the 
undersigned in August 2006.  The Veterans Law Judge who 
conducted the prior hearing is no longer employed at the 
Board.  

In an October 2006 decision, the Board determined that there 
was a loss after default of the property which constituted 
security for the VA loan at issue, but that there was no bad 
faith on the part of the veteran in the creation of the loan 
guaranty debt.  The Board remanded the matter of whether the 
recovery of the loan guaranty indebtedness would be against 
equity and good conscience, for initial consideration at the 
RO.  The RO determined that recovery of the overpayment would 
not be against equity and good conscience; thus, the request 
for a waiver of the recovery of the indebtedness at issue was 
denied.   


FINDINGS OF FACT

1.  The creation of the debt was due to fault on the part of 
the veteran.

2.  There is no financial hardship shown.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.


CONCLUSION OF LAW

Recovery of the overpayment of a loan guaranty indebtedness 
in the calculated amount of $11,971.75, plus interest, would 
not be against equity and good conscience and, therefore, is 
not waived.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 1.964, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

In September 1989, the veteran purchased a condominium in 
Homestead, Florida, for $46,000, utilizing a 9.5 percent VA 
guaranteed loan in the amount of $46,460, expending less than 
$1,800 in the transaction.  

In conjunction with the purchase of the property, the veteran 
executed a VA Form 26-1802a, VA Application for Home Loan 
Guaranty.  In that document, he certified and agreed to repay 
the VA any claim which VA would be required to pay the note 
holder on account of default under the terms of the loan.  He 
also acknowledged that he was aware that he would not be 
relieved from his indemnity obligation to the VA unless a 
creditworthy veteran was found to assume the loan and 
substitute his or her entitlement for the veteran's.  In 
qualifying for the loan, the veteran reported assets totaling 
$61,824, and liabilities of $45,662.

The first uncured default occurred on March 1, 1998.  A 
Notice of Default was issued by the note holder to the VA in 
May 1998.  It was reported in that document that the reason 
for the default was that the veteran was not responding to 
collection activities.  It was also indicated that the 
premises were occupied by the veteran.  A Notice of Intention 
to Foreclose was issued by the note holder in June 1998, 
wherein it was again indicated that the veteran was not 
responding to collection efforts.

A Complaint of Foreclosure was filed on behalf of the 
mortgage note holder in August 1998.  Pursuant to the 
foreclosure, an appraisal of the subject property was 
conducted in December 1998.  In the appraisal report, it was 
noted that the area in which the subject property was located 
had been damaged by a hurricane, but had been repaired.  It 
was further noted that sales were slow for the condominium 
market which was believed to be due to the high monthly fees.  
In describing relevant sales, the appraiser reiterated that 
the market was slower than it had been.  The property was 
appraised at $44,000.

A Foreclosure Judgment was entered against the veteran in 
March 1999, in the amount of $51,012.07.  A foreclosure sale 
of the subject property was held in April 1999, resulting in 
a VA loan guaranty indebtedness of $11,971.75, plus accrued 
interest.  The veteran was advised of the loan guaranty 
indebtedness in June 1999.

In July 2000, the veteran filed a request for a waiver of his 
loan guaranty indebtedness.  In his request, he stated that 
he had always paid his bills, but was recently forced to make 
a decision as to whether to declare bankruptcy or default on 
two loans that he had on two properties that he owned, 
including the subject property.  He explained that he tried 
to sell the subject property numerous times over the course 
of his 10 years of ownership, but had been unsuccessful.  He 
explained that after Hurricane Andrew hit Homestead, Florida 
in 1992, the property values dropped and he could not sell 
the property at any price, despite the fact that he had kept 
the property in perfect condition.

The veteran also explained that when he was transferred in 
his job from Florida to Atlanta, Georgia, in 1993, he could 
not keep the subject property rented and could not sell it, 
so he had to use his credit cards to make the mortgage 
payments until his credit card debts had risen to $30,000.  
At the same time, he had incurred considerable debts 
assisting his family with medical bills and rebuilding his 
elderly father's house that had been damaged by floods.

In October 2000, the RO denied the veteran's request for a 
waiver, finding that there was an indication of bad faith on 
the part of the veteran in the creation of the loan guaranty 
indebtedness.  The RO based their decision on the following 
findings: 

1) the veteran never lived in the subject property but 
purchased it for investment purposes only and not for 
the intention of occupying the home, which is a primary 
VA requirement; 

2) the veteran provided no evidence that he attempted to 
sell the home, and he abandoned his responsibility to 
pay the mortgage; 

3) the veteran made no effort to respond to the 
communications of the note holder after his default on 
the loan; and 

4) the veteran was not faced with either illness, job 
loss, death or divorce. 

The RO's finding of bad faith precluded any further 
consideration of the veteran's waiver request under the 
principles of equity and good conscience.  The veteran 
testified in support of his waiver request at a hearing 
before a hearing officer at the RO in July 2001, and at two 
Board hearings.  He also submitted documents in support of 
his waiver request. 

In sum, the veteran essentially reemphasized the arguments he 
made to the RO when he initially requested a waiver in July 
2000.  The documents submitted were Federal Tax returns from 
1989 through 1992 that showed that the veteran resided in the 
subject property during that period.  The veteran indicated 
that contrary to the findings of the RO, the veteran did not 
originally purchase the home for investment purposes but, 
after years of faithful and timely mortgage payments, his job 
transfer dictated that he leave the area.  Thereafter, he was 
unable to rent or sell the property because of a depressed 
real estate market in South Florida due to the damage caused 
by Hurricane Andrew.  Also contrary to the belief of the RO, 
the veteran pursued every available avenue to avoid 
foreclosure, including going into debt with his credit cards 
to make payments, and the continuous marketing of the subject 
property; it was only circumstances beyond his control that 
gave him no recourse but to let the property go into 
foreclosure.

In October 2006, the Board determined that the veteran's 
description of events were credible and there was no bad 
faith on the veteran's part.  The Board determined that the 
veteran did not initially abandon the VA guaranteed property 
or loan.  After being transferred in his job away from the 
location of the subject property, he continued making loan 
payments while making definite efforts to sell or rent the 
property.  Following these unsuccessful attempts, the veteran 
eventually reached a financial crisis because of personal and 
family obligations; nevertheless, for an extended period of 
time he continued to make his mortgage payments, and 
therefore did not immediately abandon his VA loan obligation.  
The Board further determined that the veteran had not bought 
the property solely for investment, but had in fact lived in 
the property.  

The Board found credible the veteran's account that his job 
transfer out of Florida, which ultimately led to the 
foreclosure, was voluntary.  Despite the technical 
abandonment of the property on the part of the veteran when 
he ceased making his mortgage payments, the Board found that 
it was as likely as not that he did not have the financial 
ability to make those payments at that time of the default on 
the loan.  It was clear to the Board from the record that the 
veteran actively pursued several alternatives to foreclosure, 
negating a finding of an absolute abandonment.  Secondly, it 
could not be determined from the evidence of record that the 
veteran had the financial ability to make his mortgage 
payments at the time of the initial default.  Further, the 
evidence offered no basis for the Board to believe that a 
real estate investment was the sole reason for either the 
veteran's purchase of the property, or his conversion of the 
property to a rental unit.  It appeared more likely that the 
veteran had no choice.  The Board found credible the 
assertions that there was a depressed real estate market in 
Homestead, Florida for several years following the 
devastation of Hurricane Andrew.

Any indebtedness of the veteran shall be waived only when the 
following factors exist: (1) Following default there was a 
loss of the property which constituted security for the loan 
guaranty, insured, or made under Chapter 37 of Title 38, 
United States Code; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver; and (3) 
collection of such indebtedness would be against the 
principles of equity and good conscience.  38 C.F.R. § 
1.964(a).  Pursuant to 38 U.S.C.A. § 5302(c), a finding of 
fraud, misrepresentation or bad faith precludes a grant of a 
waiver of recovery of the overpayment.  

The Board previously determined that the veteran did not 
create the indebtedness through any of these factors in the 
October 2006 Board decision.  Consequently, this decision 
determines only whether waiver of recovery of the VA 
indebtedness is warranted on the basis of equity and good 
conscience.

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965.

Regarding "fault of the debtor," this is defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  

Included in the veteran's mortgage note, printed in ALL-CAPS 
and in bold face, "NOTICE: THIS LOAN IS NOT ASSUMABLE WITHOUT 
APPROVAL OF THE VETERANS ADMINISTRATION OR ITS AUTHORIZED 
AGENT."  After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault in the creation of the debt.  Although the 
circumstance of Hurricane Andrew were unfortunate, it was the 
veteran's responsibility to repay his loan.  He defaulted on 
the loan.  The veteran was at fault in that regard.  The 
second element, or "balancing of faults," requires weighing 
the fault of the debtor against the fault of VA.  The Board 
finds no fault on the part of VA.  No action or inaction on 
the part of VA brought about the veteran's default on his 
loan obligation.  No action or inaction on the part of VA 
increased the amount of the indebtedness.  VA was not at 
fault.

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the RO provided the veteran an 
opportunity to submit a complete and current financial status 
report in May 2007.  However, the veteran did not reply and 
did not provide any current financial information.  Over 7 
years ago, the veteran provided a financial status report in 
which he listed that monthly income was exceeded by monthly 
debts.  However, at his most recent Board hearing, the 
veteran indicated that the debt had been paid off.  As he has 
not provided current financial information, the Board is 
unable to find financial hardship in this case.  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
failed to respond to VA's request for the current financial 
status report.

Waiver would result in unjust enrichment to the veteran, who 
did not meet his financial obligations to VA, and would 
constitute a government assumption of the consequences 
flowing from the veteran's decision to default on his home 
loan indebtedness.  Collection of the indebtedness would not 
defeat the purposes of an existing benefit.  The VA home loan 
guaranty program is dependent upon veterans meeting their 
obligations.  Further, there is no indication that the 
veteran changed his position to his detriment in reliance 
upon the VA loan guaranty program.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the loan 
guaranty indebtedness in the amount of $11,971.75, plus 
interest.  The Board finds that the preponderance of the 
evidence is against entitlement to waiver of the recovery of 
the indebtedness.


ORDER

Entitlement to waiver of the recovery of a loan guaranty 
indebtedness in the calculated amount of $11,971.75, plus 
interest, is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


